DETAILED ACTION
This office action is responsive to amendment filed on May 24, 2022 in this application Nguyen., U.S. Patent Application No. 16/594,859 (Filed October 7, 2019) claiming priority to U.S. Provisional Application No. 62/742,028 (Filed October 10, 2018) (“Nguyen”).  Claims 1 – 7 were pending with claim 8 withdrawn in response to a restriction requirement.  Claims 1 – 4 and 6 are amended.  Claim 8 is cancelled.  Claims 1 – 7 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 6 – 7 of the Applicant’s Remarks (“Remarks”) stating that the newly amended claims distinguish over the cited co-assigned references, Examiner respectfully disagrees.  See infra § Claim Rejections – Double Patenting.  The newly added limitations are rejected on the grounds of obviousness double patenting over the cited co-assigned references in light of the references as cited infra.
2.	With respect to Applicant’s argument on pgs. 7 – 8 of the Remarks directed to the interpretation given under 112(f), Examiner respectfully notes the amendments made which remove the previous basis for the interpretation, however, a newly added limitation to claim 4 “computer system configured to” invokes 112(f) as detailed below.  See infra § Claim Rejections – Double Patenting.  Examiner also notes that no 112(a) rejection was included in the prior non-final office action.
3.	With respect to Applicant’s argument on pg. 8 of the Remarks directed to a 112(b) rejection for “the tool,” this rejection is overcome by the amendments and is withdrawn.  

4.	With respect to Applicant’s argument on pgs. 11 – 19 of the Applicant’s Remarks (“Remarks”) stating that the newly added limitations overcome the rejections made under 35 USC 102, Examiner respectfully agrees.  See infra § Claim Rejections - 35 USC §103, § Claim 1.  In light of applicant’s amendments, the statutory basis of the rejections has changed to 35 USC 103 and prior art reference Xin is added which teaches receiving and analyzing medical device usage statistics, such as “operating logs” and records of “starting or stopping a service,” to display recommended repairs.  Xin at ¶¶ 0007, 0049, 0011; id. at ¶¶ 0034, 0038, 0063 (displaying recommendations); id. at ¶ 0071 (medical imaging device).   Therefore, the current prior art teaches the newly added limitations.

Claim Objections
	Claim 6 is objected to for the following informality:  The claim recites “the display.”  Claim 6 at ll. 13.  No display has been previously disclosed in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	In light of applicant’s amendment claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites a non-transitory computer-readable storage medium having stored thereon computer-readable instructions that, when executed by a first computer system cause the first computer system to: store an unsecured software-implemented suite of diagnostic tools and utilities that, when executed by the first computer system, cause the first computer system to communicate with a second computer system of a medical device; store a secured software-implemented suite of diagnostic tools and utilities that, when executed by the first computer system, cause the first computer system to: interpret a key file received from an external source; upload a portion of the secured software-implemented suite of diagnostic tools and utilities  into a memory of the second computer system of the medical device based on the key file, wherein the portion of the secured software-implemented suite of diagnostic tools and utilities enables a replacement component in the medical device to be recognized and activated after installation in the medical device, receive usage statistics and hardware health information of the medical device; analyze the usage statistics and hardware health information to generate a result including at least one of: a trend, a reliability or an anticipated repair of the medical device; and display the result of analyzing the usage statistics and hardware health information on a display or display an action to be taken based on the result of analyzing the usage statistics and hardware health information on the display, covers performance of the limitation that can be performed in the mind or by pen and paper, but for the recitation of generic computer components.
That is, other than reciting generic computer components, such as a computer readable medium and computer system, pre-solution data transmission and storage steps, and post solution displaying steps, nothing in the claim precludes the analysis and result generation steps from practically being performed in the mind.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the pre- and post-solution storing, uploading, and displaying activity, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims only recite additional data transmission steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d) and 2106.05(g) – Adding insignificant extra-solution activity to the judicial exception and MPEP 2106.05( f) and 2106.05(h) generally linking the use of the judicial exception to a particular technology environment or field of use. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.  See MPEP 2106.05(a) - i. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
2.	Claims 2 and 3 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 4 - 7 are rejected for substantially similar reasoning as claims 1 – 3 supra.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	In light of applicant’s amendment claims 1, 4, and 6 are rejected on the ground of obviousness double patenting as being unpatentable over claims 1, 3, and 5 of U.S. Patent Application No. 16/777,481.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending Application anticipates the claims of the instant Application, with the exception of the limitations “receive … hardware health information of the medical device; analyze the … hardware health information to generate a result including at least one of: a trend, a reliability or an anticipated repair of the medical device; and display” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Nguyen (see infra) which discloses receive a log of error codes, analyze, and display the error codes contained in the log to determine if hardware health information in the log indicates a requires replacement component is needed to repair the medical device.  Id. at claim 7 & ¶¶ 0013, 0037, 0039; id. at ¶ 0048.  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference Nguyen with the co-pending Application for the purpose of using a known analysis process with a process for determining if a repair is required. 
	Also, with the exception of the limitations “receive usage statistics … analyze the usage statistics … and display the result of analyzing the usage statistics and hardware health information on a display or display an action to be taken based on the result of analyzing the usage statistics and hardware health information on the display.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Xin (see infra) which discloses receiving and analyzing medical device usage statistics, such as “operating logs” and records of “starting or stopping a service,” to display the recommended repairs.  ¶¶ 0007, 0049, 0011; id. at ¶¶ 0034, 0038, 0063 (displaying recommendations); id. at ¶ 0071 (medical imaging device).  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference Nguyen with the co-pending Application for the purpose of using and automated process to determine and display required repairs with a hardware health analysis process that requires determining required repairs.
Dependent claims 2, 3, 5, and 7 are rejected on the ground of obviousness-type double patenting as being unpatentable over the claims of U.S. Patent Application No. 16/777,481.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious in view of the Application and the art used in the dependent claims and associated motivation (see infra).   
This is a provisional obviousness double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.	In light of applicant’s amendment claims 1, 4, and 6 are rejected on the ground of obviousness double patenting as being unpatentable over claims 8, claim 4, and claim 15, respectively, of U.S. Patent No. 11,269,653.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the claims of the instant Application, with the exception of the limitations “receive … hardware health information of the medical device; analyze the … hardware health information to generate a result including at least one of: a trend, a reliability or an anticipated repair of the medical device; and display” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Nguyen (see infra) which discloses receive a log of error codes, analyze, and display the error codes contained in the log to determine if hardware health information in the log indicates a requires replacement component is needed to repair the medical device.  Id. at claim 7 & ¶¶ 0013, 0037, 0039; id. at ¶ 0048.  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference Nguyen with the co-pending Application for the purpose of using a known analysis process with a process for determining if a repair is required. 
	Also, with the exception of the limitations “receive usage statistics … analyze the usage statistics … and display the result of analyzing the usage statistics and hardware health information on a display or display an action to be taken based on the result of analyzing the usage statistics and hardware health information on the display.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Xin (see infra) which discloses receiving and analyzing medical device usage statistics, such as “operating logs” and records of “starting or stopping a service,” to display the recommended repairs.  ¶¶ 0007, 0049, 0011; id. at ¶¶ 0034, 0038, 0063 (displaying recommendations); id. at ¶ 0071 (medical imaging device).  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference Nguyen with the co-pending Application for the purpose of using and automated process to determine and display required repairs with a hardware health analysis process that requires determining required repairs.
Dependent claims 2, 3, 5, and 7 are rejected on the ground of obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 11,269,653.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious in view of the Application and the art used in the dependent claims and associated motivation (see infra).   
3.	In light of applicant’s amendment claims 1, 4, and 6 are rejected on the ground of obviousness double patenting as being unpatentable over claims 8, claim 4, and claim 15, respectively, of U.S. Patent No. 10,552,170.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the claims of the instant Application, with the exception of the limitations “receive … hardware health information of the medical device; analyze the … hardware health information to generate a result including at least one of: a trend, a reliability or an anticipated repair of the medical device; and display” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Nguyen (see infra) which discloses receive a log of error codes, analyze, and display the error codes contained in the log to determine if hardware health information in the log indicates a requires replacement component is needed to repair the medical device.  Id. at claim 7 & ¶¶ 0013, 0037, 0039; id. at ¶ 0048.  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference Nguyen with the co-pending Application for the purpose of using a known analysis process with a process for determining if a repair is required. 
	Also, with the exception of the limitations “receive usage statistics … analyze the usage statistics … and display the result of analyzing the usage statistics and hardware health information on a display or display an action to be taken based on the result of analyzing the usage statistics and hardware health information on the display.” which would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in light of the teachings of prior art reference Xin (see infra) which discloses receiving and analyzing medical device usage statistics, such as “operating logs” and records of “starting or stopping a service,” to display the recommended repairs.  ¶¶ 0007, 0049, 0011; id. at ¶¶ 0034, 0038, 0063 (displaying recommendations); id. at ¶ 0071 (medical imaging device).  One of ordinary skill the art would have been motivated to combine the teachings of prior art reference Nguyen with the co-pending Application for the purpose of using and automated process to determine and display required repairs with a hardware health analysis process that requires determining required repairs.
Dependent claims 2, 3, 5, and 7 are rejected on the ground of obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,552,170.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious in view of the Application and the art used in the dependent claims and associated motivation (see infra).   

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 112(a) because the claim recites “display an action to be taken based on the result of analyzing the usage statistics and hardware health information on the display.”  The specification states that “usage statistics and hardware health” information can be “utilized in a user interface…for analysis and action as needed to maintain the medical device in an operational status, make necessary or recommended adjustments and repairs, and generate reports on the equipment and specific components that enables analyses regarding…anticipated repairs. See Nguyen at pg. 15 ll. 17 - 25.  The specification is silent on whether the display ever displays the recommended or anticipated repairs. At most, the specification suggests the display merely displays the usage statistics and hardware health information in a user interface to allow the user to analyze the information and reach conclusions on what repairs to recommend or anticipate.  There does not appear to be any disclosure of presenting the repairs or other action to be taken in the user interface.  
Therefore, the specification fails to disclose “display an action to be taken based on the result of analyzing the usage statistics and hardware health information on the display.”
Claims 2 and 3 are rejected as depending on claim 1.  Claims 4 – 7 are rejected for substantially similar reasoning as claims 1 – 3 supra.

Claim Rejections - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a computer system configured to receive usage statistics and hardware health information of the medical device; analyze the usage statistics and hardware health information to generate a result including at least one of: a trend, a reliability or an anticipated repair of the medical device; and display the result of analyzing the usage statistics and hardware health information on the display or display an action to be taken based on the result of analyzing the usage statistics and hardware health information on the display, in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim limitations:  a computer system configured to  receive usage statistics and hardware health information of the medical device; analyze the usage statistics and hardware health information to generate a result including at least one of: a trend, a reliability or an anticipated repair of the medical device; and display the result of analyzing the usage statistics and hardware health information on the display or display an action to be taken based on the result of analyzing the usage statistics and hardware health information on the display, in claim 4 (emphasis added), invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions of the “computer system” in the claim.  Therefore, claim 4 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claim 5 is rejected as depending on claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al., United States Patent Application Publication No. 2016/0306636 (Published October 20, 2016, filed April 12, 2016) (“Nguyen”) in view of Xin et al., United States Patent Application Publication No. 2019/0086911 (Published March 21, 2019, filed September 15, 2017) (“Xin”). 

Claim 1
With respect to claim 1 Nguyen teaches the invention as claimed including a non-transitory computer-readable storage medium having stored thereon computer-readable instructions that, when executed by a first computer system cause the first computer system to: {“A remote device capable of being in communication with the memory of the medical device and configured to communicate with the memory:” Nguyen at claim 4 & ¶ 0010.}
store an unsecured software-implemented suite of diagnostic tools and utilities that, when executed by the first computer system, cause the first computer system to communicate with a second computer system of a medical device; {“the remote device including: a memory having stored thereon a plurality of an unsecured diagnostic and utility programs” where the diagnostic programs are “configured to communicate with the computer system of the medical device to read logs, read a bill of materials, provide a Telnet function, eject USB, and deactivate itself.”  Nguyen at claims 4 & 1; id. at ¶ 0010.}
store a secured software-implemented suite of diagnostic tools and utilities that, when executed by the first computer system, cause the first computer system to: interpret a key file received from an external source, upload a portion of the secured software-implemented suite of diagnostic tools and utilities into a memory of the second computer system of the medical device based on the key file, wherein the portion of the secured software-implemented suite of diagnostic tools and utilities enables a replacement component in the medical device to be recognized and activated after installation in the medical device  {“a secured software-implemented suite of diagnostic tools and utilities configured to interpret a key file received from an external source” and “a remote device capable of…a software program configured to receive the one or more key files to enable the use of secured functions of the secured diagnostic and utility programs to provide an enabling code to the memory of the medical device to be used to activate the at least one replacement component.”  Id. at claims 1 & 4; id. at ¶ 0033.}
receive … hardware health information of the medical device; analyze the … hardware health information to generate a result including at least one of: a trend, a reliability or an anticipated repair of the medical device; and display {Receive a log of error codes, analyze, and display the error codes contained in the log to determine if hardware health information in the log indicates a requires replacement component is needed to repair the medical device.  Nguyen at claim 7 & ¶¶ 0013, 0037, 0039; id. at ¶ 0048.}
However, Kadakia doesn’t explicitly teach the limitations:
receive usage statistics … analyze the usage statistics … and display the result of analyzing the usage statistics and hardware health information on a display or display an action to be taken based on the result of analyzing the usage statistics and hardware health information on the display.  {Xin does teach this limitation.  Xin teaches that receiving, analyzing, and displaying medical device hardware health information, as taught in Kadakia, may include receiving and analyzing medical device usage statistics, such as “operating logs” and records of “starting or stopping a service,” to display the recommended repairs.  Xin at ¶¶ 0007, 0049, 0011; id. at ¶¶ 0034, 0038, 0063 (displaying recommendations); id. at ¶ 0071 (medical imaging device).
Kadakia and Xin are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of medical devices, and both are trying to solve the problem of how to resolve device errors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine receiving, analyzing, and displaying medical device hardware health information, as taught in Kadakia, with analyzing usage statistics and displaying recommendations, as taught in Xin.  Nguyen teaches determining if repairs are required based on displayed hardware health information.  Id. at ¶¶ 0039 & 0048.  Therefore, one having ordinary skill in the art would have been motivated to combine receiving, analyzing, and displaying medical device hardware health information, as taught in Kadakia, with analyzing usage statistics and displaying recommendations, as taught in Xin, for the purpose of using and automated process to determine and display required repairs with a hardware health analysis process that requires determining required repairs.}

Claim 2
With respect to claim 2 Nguyen teaches the invention as claimed, including:
wherein the portion of secured software-implemented suite of diagnostic tools and utilities is uninstalled from the second computer system to restore a file structure of the second computer system back to original equipment manufacturer standards.  Page 3of6{“wherein the secured software-implemented suite of diagnostic tools and utilities is configured to remove or uninstall itself from the computer system and restore a file structure back to original equipment manufacturer standards.” Nguyen at claim 2.  The portion of the tool may be uninstalled from the medical device and file structure restored.  Id. at ¶¶ 0008 & 0033.}

Claim 3
With respect to claim 3 Nguyen teaches the invention as claimed, including:
wherein the first computer system includes a communication circuit configured to communicate with an external source to receive the key file.   Page 3of6{The remote computer system may communicate with a remote provider to receive the key file.  Nguyen at claim 3 & ¶ 0011}

Claim 4
With respect to claim 4 Nguyen teaches the invention as claimed, including A system, comprising: a medical device that includes: a controller having a control circuit and a memory in communication with the control circuit; and a plurality of components in communication with the controller, the plurality of components including at least one replacement component; and {“ A system, comprising: a medical device that includes: a controller having a control circuit and a memory in communication with the control circuit; and a plurality of components in communication with the controller, the plurality of components including at least one replacement component; and” Nguyen at claim 4.}
a remote device capable of being in communication with the memory of the medical device and configured to communicate with the memory to enable the medical device to activate the at least one replacement component, the remote device including: {“ a remote device capable of being in communication with the memory of the medical device and configured to communicate with the memory to enable the medical device to activate the at least one replacement component, the remote device including:” Nguyen at claim 4.}
 17a memory having stored thereon a plurality of unsecured diagnostic and utility programs and a plurality of secured diagnostic and utility programs that are configured to be activated upon receipt of one or more key files; and {“a memory having stored thereon a plurality of unsecured diagnostic and utility programs and a plurality of secured diagnostic and utility programs that are configured to be activated upon receipt of one or more key files;” Nguyen at claim 4.}
17 a software program configured to receive the one or more key files to enable the use of secured functions of the secured diagnostic and utility programs to provide an enabling code to the memory of the medical device to be used to activate the at least one replacement component.  {“ a software program configured to receive the one or more key files to enable the use of secured functions of the secured diagnostic and utility programs to provide an enabling code to the memory of the medical device to be used to activate the at least one replacement component.”  Nguyen at claim 4.}
a display; and a computer system configured to: receive … hardware health information of the medical device; analyze the … hardware health information to generate a result including at least one of: a trend, a reliability or an anticipated repair of the medical device; and display {Receive a log of error codes, analyze, and display the error codes contained in the log to determine if hardware health information in the log indicates a requires replacement component is needed to repair the medical device.  Nguyen at claim 7 & ¶¶ 0013, 0037, 0039; id. at ¶ 0048 (displaying).}
However, Kadakia doesn’t explicitly teach the limitations:
receive usage statistics … analyze the usage statistics … and display the result of analyzing the usage statistics and hardware health information on the display or display an action to be taken based on the result of analyzing the usage statistics and hardware health information on the display.  {Xin does teach this limitation.  Xin teaches that receiving, analyzing, and displaying medical device hardware health information, as taught in Kadakia, may include receiving and analyzing medical device usage statistics, such as “operating logs” and records of “starting or stopping a service,” to display the recommended repairs.  Xin at ¶¶ 0007, 0049, 0011; id. at ¶¶ 0034, 0038, 0063 (displaying recommendations); id. at ¶ 0071 (medical imaging device).
Kadakia and Xin are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of medical devices, and both are trying to solve the problem of how to resolve device errors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine receiving, analyzing, and displaying medical device hardware health information, as taught in Kadakia, with analyzing usage statistics and displaying recommendations, as taught in Xin.  Nguyen teaches determining if repairs are required based on displayed hardware health information..   Id. at ¶¶ 0039 & 0048.  Therefore, one having ordinary skill in the art would have been motivated to combine receiving, analyzing, and displaying medical device hardware health information, as taught in Kadakia, with analyzing usage statistics and displaying recommendations, as taught in Xin, for the purpose of using and automated process to determine and display required repairs with a hardware health analysis process that requires determining required repairs.}

Claim 5
With respect to claim 5 Nguyen teaches the invention as claimed, including:
further comprising a remote provider configured to communicate with the remote device and provide the one or more key files to the remote device.  Page 3of6{“further comprising a remote provider configured to communicate with the remote device and provide the one or more key files to the remote device.”  Nguyen at claim 5.}

Claim 6
With respect to claim 6 Nguyen teaches the invention as claimed, including A method of a recognizing and activating a component in a medical device, the method comprising:{“A method of a recognizing and activating a component in a medical device, the method comprising:” Nguyen at claim 6.}
receiving a key file from an external source; {“receiving a key file from an external source;” Nguyen at claim 6.}
uploading a protocol to a memory of the medical device; running the protocol as enabled by the key file to enable the activation of one or more replacement components; and {“uploading a protocol to a memory of the medical device; running the protocol as enabled by the key file to enable the activation of one or more replacement components; and” Nguyen at claim 6.}17
removing the protocol from the memory of the medical device after the one or more replacement components is activated.   {“removing the protocol from the memory of the medical device after the one or more replacement components is activated.”  Nguyen at claim 6.}
receiving … hardware health information of the medical device; analyzing the … hardware health information to generate a result including at least one of: a trend, a reliability or an anticipated repair of the medical device; and displaying {Receive a log of error codes, analyze, and display the error codes contained in the log to determine if hardware health information in the log indicates a requires replacement component is needed to repair the medical device.  Nguyen at claim 7 & ¶¶ 0013, 0037, 0039; id. at ¶ 0048.}
However, Kadakia doesn’t explicitly teach the limitations:
receiving usage statistics … analyzing the usage statistics … and displaying the result of analyzing the usage statistics and hardware health information on the display or display an action to be taken based on the result of analyzing the usage statistics and hardware health information on the display.  {Xin does teach this limitation.  Xin teaches that receiving, analyzing, and displaying medical device hardware health information, as taught in Kadakia, may include receiving and analyzing medical device usage statistics, such as “operating logs” and records of “starting or stopping a service,” to display the recommended repairs.  Xin at ¶¶ 0007, 0049, 0011; id. at ¶¶ 0034, 0038, 0063 (displaying recommendations); id. at ¶ 0071 (medical imaging device).
Kadakia and Xin are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of medical devices, and both are trying to solve the problem of how to resolve device errors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine receiving, analyzing, and displaying medical device hardware health information, as taught in Kadakia, with analyzing usage statistics and displaying recommendations, as taught in Xin.  Nguyen teaches determining if repairs are required based on displayed hardware health information..   Id. at ¶¶ 0039 & 0048.  Therefore, one having ordinary skill in the art would have been motivated to combine receiving, analyzing, and displaying medical device hardware health information, as taught in Kadakia, with analyzing usage statistics and displaying recommendations, as taught in Xin, for the purpose of using and automated process to determine and display required repairs with a hardware health analysis process that requires determining required repairs.}

Claim 7
With respect to claim 7 Nguyen teaches the invention as claimed, including:
reading an error log to identify and interpret error codes in the error log and identify the one or more replacement components in the medical device that are not activated; and clearing the error log based on the key file.   Page 3of6{“reading an error log to identify and interpret error codes in the error log and identify the one or more replacement components in the medical device that are not activated; and clearing the error log based on the key file.”  Nguyen at claim 7.}

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										September 4, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199